Order entered October 30, 2018




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-00271-CR

                                   RICKY MORENO, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F17-00878-T

                                               ORDER
        Before the Court is appellant’s October 29, 2018 final motion to extend the time to file

his brief. Appellant has tendered a brief with his motion. We GRANT the motion and ORDER

appellant’s brief filed as of the date of this order.


                                                          /s/   CRAIG STODDART
                                                                JUSTICE